FILED

UNITED STATES DISTRICT COURT  2 5 29 2
' t z

FOR THE DISTRICT OF COLUMBIA CIer/.~ ~

ur!s  B€%."¢é;ru;) , »
§ ~'l-:‘,' 01 C`()i`.(}!";‘}b’;é-,
MAURICE CEASAR,
)
Plaintiff, )
)
v_ ) Civil Action N0. 12~'+‘53
)
THE CARNEGIE INSTITUTE, et al., )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the C0urt on plaintiffs application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § l33 l. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). Plaintiff purports to bring a civil
rights claim against a private entity, and thus fails to present a federal question under 42 U.S.C. §
1983 because this provision applies only to "person[ s] who [act], under color of any statute,
ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
Id. Because all the parties are in the District of Columbia, plaintiff fails to establish diversity
jurisdiction. Accordingly, the complaint will be dismissed for lack of subject matter jurisdiction.

An Order accompanies this Memorandum Opini0n.

DATE;[Z /%2/ §§ w 15 /7/

United States District Judge